Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 14-15, 18-19, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14, 18 and 29 are rejected under 35 USC 112(b) as being incomplete for setting forth variables and not defining those variables in terms of actual values, leading to ambiguity and a lack of clarity concerning the claim scope.  The claims currently set forth the variables xPb, xZr, and xTi but do not describe the ranges of these values.  As the variables are not set forth, the claim scope is wholly indefinite in terms of the composition being sought.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15, 19 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 sets forth that xMn= (1+z)/3 and xNb=(2-z)/3.  Z is the same variable in both inequalities meaning that the sum of (1+z)/3 + (2-z)/3 = 1.  As the sum of these inequalities is equal to 1, the sum of xMn and xNb must also be equal to 1 as the variables are equal.  This being the case, the variables xZr, xTi, and xBn must be equal to 0 as the sum of xMn and xNb is already equal to 1.  Claim 12 and all other claims are drawn to a lead zirconate titanate ceramic, which must necessarily include zirconium and titanium.  The material of claim 15 is not a PZT ceramic and thus does not fall within the scope of claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa in US2002/0041132.
Regarding Claim 12-13:  Yoshikawa teaches the creation of hard lead zirconate titante ceramics based on lead titanate zirconate (ABO3 tetragonal structure; See Paragraph 4 and 16), comprising A sites and B sites, wherein the PZT ceramic is doped with MN and with Nb on the B sites and the ratio of Nb/Mn is between 1.4 and 2 (See Paragraph 16-18).  Yoshikawa shows examples of such a material  in Examples 31-40, where the ratio of Nb/Mn is 1.5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12-13, 16-17, 20-28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in US20080074004.

Regarding Claim 12-13:  Yamamoto teaches a hard lead zirconate titanate ceramic  having an ABO3 structure (See Paragraph 17).  Yamamoto teaches that the composition is created according to the formula Pb1-aMea[(MII1/3Mv(2+b)/3))zTixZr1-x-z].  MII may be one or more elements selected from Ni, Zn, and Mn, while Mv may be chosen from one or more elements selected from Nb, Sb, Ta.  Yamamoto explicitly sets forth that multiple elements may be chosen (See Table 4).  The prior art meets the claim limitations wherein the Mv element comprises a combination of materials such that the content of Nb is between 1.4 and  2 times the content of Mn.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Regarding Claim 16-17:  Yamamoto teaches a hard lead zirconate titanate ceramic  having an ABO3 structure (See Paragraph 17).  Yamamoto teaches that the composition is created according to the formula Pb1-aMea[(MII1/3Mv(2+b)/3))zTixZr1-x-z].  MII may be one or more elements selected from Ni, Zn, and Mn, while Mv may be chosen from one or more elements selected from Nb, Sb, Ta.  Yamamoto explicitly sets forth that multiple elements may be chosen (See Table 4).  The prior art meets the claim limitations wherein the Mv element comprises a combination of materials such that the content of Nb is between 1.4 and  2 times the content of Mn.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Yamamoto teaches that the PZT ceramic may be disposed in terms of a stack of ceramic layers (11) having a plurality of electrodes (12b) arranged between those layers (See Fig 1).

Regarding Claim 20:  The electodes may be primarily composed of metallic copper (elemental; See Paragraph 65).  

Regarding Claim 21-22:  The instant claims are drawn to the intended use of the material.  It is noted that the claims are drawn to the creation of a component and not drawn to the intended use thereof.  Yamamoto teaches multilayer components having the same structure and composition.  Components having the same structure and composition would necessarily be capable of the same use.  As this is the case, the component of the prior art would be capable of performing transformer and plasma generation functions.  

Regarding Claim 23 and 28:  Yamamoto teaches a  method for producing a piezoelectric multilayer component comprising a hard lead zirconate titanate ceramic  having an ABO3 structure (See Paragraph 17).  Yamamoto teaches that the composition is created according to the formula Pb1-aMea[(MII1/3Mv(2+b)/3))zTixZr1-x-z].  MII may be one or more elements selected from Ni, Zn, and Mn, while Mv may be chosen from one or more elements selected from Nb, Sb, Ta.  Yamamoto explicitly sets forth that multiple elements may be chosen (See Table 4).  The prior art meets the claim limitations wherein the Mv element comprises a combination of materials such that the content of Nb is between 1.4 and  2 times the content of Mn.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Yamamoto teaches that the multilayer component may be created by providing a providing a starting mixture of powders, calcining said powder, providing the starting mixture with a binder and producing a green sheet through a doctor blade method (See Paragraph 96-97).  A conductive paste comprising copper is applied as an electrode layer on the ceramic green sheet and the materials are alternately stacked to form a multilayer stack (See Paragraph 99).  The stack is then sintered to form the multilayer structure (See Paragraph 100).

Regarding Claim 24:  The starting mixture comprises producing a milled mixture (pulverant pulverized)  of a stoichiometric ratio of the desired composition (See Paragraph 96).   The mixture includes oxides of the various constituent elements, which may include oxide of Pb, Zr, Ti, Nb, Mn, Sb, Ni, and Me, MII, and MIV elements (including but not limited to La, Ba,m Sr, Ca, Sb).  

Regarding Claim 25:  The sintering temperature is 1000C (See Paragraph 100).   

Regarding Claim 26-27:  Sintering is carried out in an inert atmosphere of nitrogen containing low amounts of oxygen impurities less than 2 ppm (See Paragraph 100).

Regarding Claim 31:  The electrode includes elemental copper (See Example 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734